NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 ISIAH ROMONT HILL, Plaintiff/Appellant,

                                        v.

             STATE OF ARIZONA, et al., Defendants/Appellees.

                             No. 1 CA-CV 21-0486
                               FILED 2-17-2022


           Appeal from the Superior Court in Maricopa County
                          No. CV2020-092928
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

Isiah Romont Hill, Florence
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Kelly Gillilan-Gibson
Counsel for Defendants/Appellees
                           HILL v. STATE, et al.
                           Decision of the Court


                      MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Chief Judge Kent E. Cattani and Judge D. Steven Williams joined.


B A I L E Y, Judge:

¶1             Isiah Hill appeals the superior court’s judgment dismissing
his complaint for injunctive relief against the State of Arizona, the Maricopa
County Adult Probation Department, Probation Chief Michael Cimino, and
the Arizona Department of Corrections and its director, David Shinn
(collectively, “Appellees”). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2007, Hill pled guilty to multiple charges, including illegal
control of an enterprise, conspiracy, kidnapping, and attempted child
prostitution. The superior court sentenced him to concurrent prison terms,
the longest of which was sixteen years, followed by a five-year probation
term.

¶3            In his complaint, Hill sought to enjoin Appellees from
imposing his probation term when he is released from prison. He alleged
his indictment was invalid because the State presented illegally obtained
wiretap evidence to the grand jury. He contended, as a result, the superior
court lacked jurisdiction to impose probation. Hill further alleged that
Appellees conceded that his sentence was unlawful because the State did
not respond to similar allegations he made in a prior lawsuit. See Hill v.
State, 2 CA-CV 2016-0007, 2016 WL 2348373 (Ariz. App. May 4, 2016) (mem.
decision). Hill also cited his petition for writ of certiorari to the United
States Supreme Court in another case, see Hill v. White, 568 U.S. 836 (2012),
and the fact that the State respondents in that case did not file a response
brief.

¶4             Appellees moved to dismiss the complaint pursuant to Rule
12(b)(6) of the Arizona Rules of Civil Procedure. The superior court granted
the motion and denied Hill’s motion for reconsideration. Hill timely
appealed.

¶5            We have jurisdiction over Hill’s appeal under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1) and 12-2101(A)(1).


                                      2
                             HILL v. STATE, et al.
                             Decision of the Court

                                 DISCUSSION

¶6            We review de novo the grant of a motion to dismiss under Rule
12(b)(6). Coleman v. City of Mesa, 230 Ariz. 352, 355-56, ¶ 7 (2012). We will
affirm dismissal if the plaintiff is not entitled to relief under any facts that
can be proven in the complaint. Mohave Disposal, Inc. v. City of Kingman, 186
Ariz. 343, 346 (1996).

¶7             As he did in the superior court, Hill argues that the indictment
was based on unlawfully obtained wiretap evidence, which deprived the
superior court of jurisdiction, and that the State conceded this point because
the State defendants in another case he filed did not respond to his petition
for writ of certiorari.1

¶8             In essence, Hill’s complaint in this case challenged his
criminal sentence and probation term. A civil complaint, however, may not
be used to collaterally attack a criminal conviction. See State ex rel. Collins
v. Superior Court, 157 Ariz. 71, 75 (1988) (holding a defendant may not
collaterally attack a prior conviction absent a narrow exception because
post-conviction proceedings provide an adequate avenue); see also Cox v.
Mackenzie, 70 Ariz. 308, 312 (1950) (holding a plaintiff may not collaterally
attack a probate order by filing a civil action). Rather, post-conviction relief
provisions available to a defendant, see Ariz. R. Crim. P. 32, 33, provide a
“single comprehensive remedy,” State v. Shrum, 220 Ariz. 115, 118, ¶¶ 11–
12 (2009); see also Ariz. R. Crim. P. 33.3(a) (stating Rule 33 replaces and
incorporates all trial court post-plea remedies except those obtainable by
Rule 24 motions and habeas corpus). Accordingly, because Hill’s complaint
was a challenge to his conviction, it did not state a claim for which the court
could grant relief. See Coleman, 230 Ariz. at 356, ¶¶ 8-9.

¶9            Moreover, A.R.S. § 12-1802(4) in most cases prohibits a
superior court from issuing an injunction “[t]o prevent enforcement of a
public statute by officers of the law for the public benefit.” Although the
statute does not prevent a plaintiff from challenging the validity of a law or
an abuse of power by public officials, see Boruch v. State ex rel. Halikowski,
242 Ariz. 611, 615-17, ¶¶ 11-19 (App. 2017), here Hill did not contend that
the Probation Department exceeded its authority. Nor did he challenge the


1 Hill’s opening brief does not comply with Rule 13(a)(7) of the Arizona
Rules of Civil Appellate Procedure because it does not cite legal authorities
or include appropriate references to the record. Nevertheless, we decline
to reject the brief on that basis, see Clemens v. Clark, 101 Ariz. 413, 414 (1966),
and choose to address the merits of Hill’s arguments.


                                        3
                            HILL v. STATE, et al.
                            Decision of the Court

statute authorizing probation or contest the validity of his plea agreement.
Hill instead sought to stop the Probation Department from performing its
statutory duties, an injunction which the superior court did not have
authority to order. See id. at 616, ¶ 15; see also State ex rel. Berger v. Myers,
108 Ariz. 248, 249-50 (1972) (holding that when the defendant alleged the
State presented illegally obtained evidence to the grand jury, § 12-1802(4)
prohibited an injunction against the county attorney and grand jury).

¶10           Finally, in any event, the record plainly contradicts essential
allegations of Hill’s complaint. Contrary to Hill’s assertions, this court did
not hold that the State conceded his sentence was unlawful, see Hill, 2 CA-
CV 2016-0007, at *1, ¶ 5 (affirming the denial of Hill’s special action petition
because his allegations were unsupported). The United States Supreme
Court did not grant certiorari in his case, see White, 568 U.S. at 836, and the
State in that case did not concede his allegations by not filing a response
brief, see U.S. Sup. Ct. R. 15(1) (stating that an opposition brief is not
mandatory except in capital cases or when ordered by the Court).

                               CONCLUSION

¶11         For the reasons stated above, we affirm the superior court’s
judgment dismissing Hill’s complaint.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4